PATTERSON, Retired Appellate Judge.
Wallace Pickett appeals from his convictions for first-degree criminal mischief and harassment, for which he was sentenced to five years’ imprisonment and six months’ imprisonment, respectively. The sentences were to be served concurrently. These convictions were entered pursuant to his pleas of guilty. His appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), in which he asserts that, after reviewing the record and conferring with trial counsel, he can find no legitimate issue to present on appeal.
After examining the record, we find only one issue requiring any action: Pickett’s six-month sentence for the offense of harassment, a Class C misdemeanor, § 13A-ll-8(a)(l), exceeds the statutory maximum of three months’ incarceration set by § 13A-5-7(a)(3). “ ‘When the court imposes sentence in excess of that authorized by statute, it exceeds its jurisdiction, and the sentence is consequently void.’ ” King v. State, 677 So.2d 836, 838 (Ala.Crim.App.1996) (quoting Ferguson v. State, 565 So.2d 1172, 1173 (Ala.Crim.App.1990)). This error requires that we remand this case for the trial court to vacate Pickett’s sentence for his conviction of harassment and to resentence within the statutory limits.
The trial court shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time within 28 days of the release of this opinion. The return to remand shall include a transcript of the sentencing proceedings conducted by the court.
The foregoing opinion was prepared by Retired Appellate Judge John Patterson while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Ala.Code 1975.
REMANDED WITH DIRECTIONS.*
McMILLAN, P.J., and COBB, BASCHAB, SHAW, and WISE, JJ., concur.

 Note from the reporter of decisions: On April 20, 2001, on return to remand, the Court of Criminal Appeals affirmed, without opinion.